Madsen, J.
(concurring) — I agree with the dissent that the multiple offense policy does not support an exceptional *377sentence under the facts of this case. As the dissent points out, this case is controlled by State v. Fisher, 108 Wn.2d 419, 739 P.2d 683 (1987). Nevertheless, I concur in the majority’s result because another factor, deliberate cruelty, justifies an exceptional sentence and since the trial judge has twice imposed the same sentence, it is unlikely that a remand would result in a different sentence.